Case: 20-30307    Document: 00515582152       Page: 1     Date Filed: 09/29/2020




          United States Court of Appeals
               for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                    September 29, 2020
                               No. 20-30307                            Lyle W. Cayce
                             Summary Calendar                               Clerk



   Leonard Price; Darryl Price; Stanley Price, and, on behalf
   of Mrs. Ora Price,

                                                        Plaintiffs—Appellants,

                                    versus

   United States; Ivan L. R. Lemelle, Officially and
   Individually; Kurt D. Engelhardt, Officially and
   Individually; Carl J. Barbier, Officially and
   Individually; Mary Ann Vial Lemon, Officially and
   Individually; Lance Africk, Officially and
   Individually; Veronica E. Henry, Officially and
   Individually; Phelps Dunbar L.L.P., Officially; Harry
   Rosenberg, Individually; Housing Authority of New
   Orleans; Kevin Oufnac, Officially and Individually;
   Michael Group, L.L.C., Officially; Treasure Village,
   Incorporated, Officially; Interstate Realty
   Management, Incorporated, Officially; Calisha Jolla,
   Officially; James A. Ryan & Associates, L.L.C.,
   Officially; James A. Ryan, III, Individually; Jeffrey A.
   Clayton, Individually,

                                                     Defendants—Appellees.


                 Appeal from the United States District Court
                    for the Eastern District of Louisiana
                           USDC No. 2:20-CV-817
Case: 20-30307      Document: 00515582152           Page: 2    Date Filed: 09/29/2020

                                     No. 20-30307



   Before Wiener, Southwick, and Duncan, Circuit Judges.
   Per Curiam:*
          Plaintiffs filed their lawsuit in forma pauperis alleging, among other
   things, collusion and dishonesty of federal and state judges presiding over
   previous lawsuits. The district court dismissed the lawsuit with prejudice.
   We AFFIRM.


              FACTUAL AND PROCEDURAL BACKGROUND
          Plaintiffs have filed multiple, repetitive lawsuits related to their
   family’s residency in the former Desire Housing Development in New
   Orleans, Louisiana. Unhappy with the outcome of those lawsuits, Plaintiffs,
   proceeding in forma pauperis, filed this lawsuit alleging “a lack of integrity,
   dishonesty, collaboration, collusion and conspiracy” among the defendants,
   who are federal and state court judges, attorneys, the Housing Authority of
   New Orleans, and property management companies.
          The district court dismissed Plaintiffs’ complaint pursuant to 28
   U.S.C. § 1915(e)(2)(B). It held that Plaintiffs’ claims were “frivolous or
   malicious, fail[ed] to state a claim on which relief may be granted, or [sought]
   monetary relief against a defendant who is immune from such relief.” The
   district court also imposed a sanction against plaintiff Stanley Price because
   of his frivolous and malicious lawsuits. Specifically, the district court ordered
   the Clerk of Court to decline to file a complaint submitted by Price without
   the prior written authorization of a district court judge and to refer Price’s
   motions to proceed in forma pauperis to a district court judge. Plaintiffs
   appeal.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                          2
Case: 20-30307      Document: 00515582152           Page: 3    Date Filed: 09/29/2020




                                     No. 20-30307


                                   DISCUSSION
          A.     Dismissal of the complaint
          Our standard of review differs according to the grounds on which the
   district court dismissed the complaint. When the district court dismisses a
   complaint as frivolous under Section 1915(e)(2)(B)(i), our review is for abuse
   of discretion. Geiger v. Jowers, 404 F.3d 371, 373 (5th Cir. 2005). When the
   district court dismisses a complaint for failure to state a claim under Section
   1915(e)(2)(B)(ii), our review is de novo. Ruiz v. United States, 160 F.3d 273,
   275 (5th Cir. 1998). Since the district court dismissed the complaint on both
   grounds, our review is de novo. Geiger, 404 F.3d at 373.
          Plaintiffs allege that federal and state court judges engaged in
   misconduct in presiding over Plaintiffs’ lawsuits and that the United States
   is responsible for that misconduct. Federal and Louisiana state court judges,
   though, are immune from suit for claims arising out of actions taken in their
   judicial capacity. Mireles v. Waco, 502 U.S. 9, 11–12 (1991) (immunity for
   federal judges); Berry v. Bass, 102 So. 76, 80 (La. 1924) (immunity for
   Louisiana state court judges). The conduct alleged in Plaintiffs’ complaint
   clearly falls within each respective judge’s judicial capacity. The district
   court properly dismissed the claims against the United States and federal and
   state court judges.
          As to the remaining claims, it is apparent on the face of Plaintiffs’
   complaint that many of them already have been litigated and resolved. The
   district court did not err when it dismissed Plaintiffs’ claims on that basis.
   Bailey v. Johnson, 846 F.2d 1019, 1021 (5th Cir. 1988).
          It is also apparent on the face of Plaintiffs’ complaint that their claims
   are time barred. For tort claims, Louisiana imposes a one-year prescriptive
   period. La. Civ. Code art. 3492. That same prescriptive period applies
   to claims under 42 U.S.C. § 1983. Elzy v. Roberson, 868 F.2d 793, 794–95 (5th
   Cir. 1989). Plaintiffs complain of conduct occurring between 2001 and 2016,




                                          3
Case: 20-30307     Document: 00515582152           Page: 4   Date Filed: 09/29/2020




                                    No. 20-30307


   but their complaint was not filed until March 9, 2020. The district court
   properly dismissed Plaintiffs’ claims as time-barred.
          B.     Federal Rule of Civil Procedure 60(b)(4)
          We review the district court’s ruling on Rule 60(b)(4) de novo. Carter
   v. Fenner, 136 F.3d 1000, 1005 (5th Cir. 1998). We have previously held that
   Rule 60(b)(4) should be “narrowly construed” and that relief should be
   granted only where the court lacked jurisdiction or “acted in a manner
   inconsistent with due process of law.” Id. at 1005-06 (quotation omitted).
   Plaintiffs have pled only vague and conclusory allegations of collusion and
   corruption. These are insufficient to establish a basis for relief under Rule
   60(b)(4).
          C.     Sanction
          We review for abuse of discretion a district court’s imposition of
   sanctions for frivolous and malicious lawsuits. Mendoza v. Lynaugh, 989 F.2d
191, 195 (5th Cir. 1993). Plaintiff Stanley Price has filed numerous lawsuits,
   many of which were repetitive and meritless. Resolution of these lawsuits
   has required a significant expenditure of party and judicial resources. There
   was no abuse of discretion in the district court’s imposition of a sanction
   against Stanley Price.
          AFFIRMED.




                                         4